        Case 1:20-cv-00236-SM Document 25 Filed 10/23/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Grace Woodham

      v.
                                               Case No. 20-cv-236-SM
NH Department of Safety, et al




                                    ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated September 15, 2020.

      So Ordered.


                                        ____________________________
                                        Steven J. McAuliffe
                                        United States District Judge

Date: October 23, 2020

cc:   Grace Woodham, pro se
      Allison B. Greenstein, Esq.
